Exhibit 10.18

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is entered into as of
this 16th day of November, 2012, by and between BMR-201 ELLIOTT AVENUE LLC, a
Delaware limited liability company (“Landlord”), and OMEROS CORPORATION, a
Washington corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
January 27, 2012 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of November 2, 2012 (the “First Amendment”) and
together with the Original Lease and as the same may have been amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Lease”), whereby Tenant leases certain premises (the “Original Premises”) from
Landlord at 201 Elliott Avenue West in Seattle, Washington (the “Building”);

B. WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord additional premises in the Building; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Second Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Second Amendment, is referred to herein as the
“Amended Lease.” The Premises leased pursuant to the Original Lease shall be
referred to herein as the “Original Lease Premises.”

2. Premises.

2.1. Effective as of the Additional Vivarium Commencement Date (as defined
below), Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, approximately five thousand one hundred seventy-seven
(5,177) additional square feet of Rentable Area located in the Vivarium, as
shown on Exhibit A attached hereto (the “Additional Vivarium Premises”), for use
by Tenant in accordance with the Permitted Use and in accordance with all other
terms and conditions of the Amended Lease. From and after the Additional
Vivarium Commencement Date, (a) if the Additional Vivarium Commencement Date
occurs prior to the First Expansion Commencement Date, the term “Premises,” as
used in the Amended Lease, shall mean the Original Lease Premises plus the
Additional Vivarium Premises, for a total of sixty-nine thousand six hundred
sixty (69,660) square feet of Rentable Area or (b) if the Additional Vivarium
Commencement Date occurs after the First Expansion Commencement Date, the term
“Premises,” as used in the Amended Lease, shall mean the Original Lease Premises
plus the

BioMed Realty form dated 4/12/12



--------------------------------------------------------------------------------

Additional Vivarium Premises plus the First Expansion Premises, for a total of
eighty-three thousand twenty-three (83,023) square feet of Rentable Area, and,
in either case, the term “Tenant Vivarium Space,” as used in the Amended Lease,
shall mean the initial Tenant Vivarium Space plus the Additional Vivarium
Premises; provided, however, that, notwithstanding the foregoing, the terms
“Premises” and “Tenant Vivarium Space,” as used in Sections 4.1, 4.2 and 4.5 of
the Original Lease, shall refer only to the Original Premises (i.e., the
Original Lease Premises plus the First Expansion Premises) and the initial
Tenant Vivarium Space, as applicable; and provided, further, that, for purposes
of this Second Amendment, references to the Premises, Term Commencement Date,
Tenant’s Vivarium Space and Tenant Improvements, as used in Section 4.3 of the
Original Lease, shall mean the Additional Vivarium Premises, Additional Vivarium
Commencement Date, Additional Vivarium Premises and Additional Vivarium
Improvements, respectively.

2.2. If the Additional Vivarium Commencement Date occurs before the First
Expansion Commencement Date (as defined in the First Amendment), the last
sentence of Section 2 of the First Amendment is hereby deleted and replaced with
the following and shall be read in conjunction with this Second Amendment: “From
and after the First Expansion Commencement Date, but subject to the proviso in
the last sentence of Section 2.1 of this Second Amendment, the term “Premises,”
as used in the Amended Lease, shall mean the Original Lease Premises plus the
Additional Vivarium Premises plus the First Expansion Premises, for a total of
eighty-three thousand twenty-three (83,023) square feet of Rentable Area.”

3. Additional Vivarium Term. The term of the Amended Lease with respect to the
Additional Vivarium Premises (as the same may be earlier terminated in
accordance with the Amended Lease, the “Additional Vivarium Term”) shall
commence on the actual Additional Vivarium Commencement Date (as defined below)
and end on the Term Expiration Date, subject to earlier termination in
accordance with the Amended Lease.

3.1. Termination Option. Notwithstanding anything to the contrary in the Amended
Lease, Tenant shall have the right to terminate the Amended Lease (except for
those terms that, by their express provisions, survive the expiration or earlier
termination thereof), but only with respect to the Additional Vivarium Premises,
by providing written notice (the “Additional Vivarium Termination Notice”) to
Landlord at least sixty (60) days prior to Tenant’s desired termination date
(the “Additional Vivarium Termination Date”), which Additional Vivarium
Termination Date shall be set forth in the Additional Vivarium Termination
Notice. Subject to (a) Landlord’s timely receipt of the Additional Vivarium
Termination Notice and (b) Tenant surrendering the Additional Vivarium Premises
in the condition required under the Amended Lease, then, as of the Additional
Vivarium Termination Date, the Amended Lease with respect to the Additional
Vivarium Premises shall terminate and be of no further force or effect, and
Landlord and Tenant shall be relieved of their respective obligations under the
Amended Lease with respect to the Additional Vivarium Premises from and after
the Additional Vivarium Termination Date, except with respect to those
obligations set forth in the Amended Lease that expressly survive the expiration
or earlier termination thereof, including payment by Tenant of all amounts owed
by Tenant pursuant to the Amended Lease with respect to the Additional Vivarium
Premises for the period up to and including the Additional Vivarium Termination
Date. The termination right granted to Tenant pursuant to this Section shall
automatically

 

2



--------------------------------------------------------------------------------

terminate and be of no further force or effect in the event that (y) Tenant
assigns, subleases or otherwise Transfers the Additional Vivarium Premises or
any portion thereof to other entities or persons, other than in connection with
an Exempt Transfer (or in connection with any sublease approved by Landlord
pursuant to Article 29 of the Original Lease), or (z) Tenant’s right to
possession of the Additional Vivarium Premises has previously been terminated.
The termination right granted to Tenant pursuant to this Section is personal to
Tenant and any Permitted Transferees, and may not be exercised by any other
assignee, sublessee or transferee of Tenant’s or a Permitted Transferee’s
interest in the Amended Lease.

4. Possession and Additional Vivarium Commencement Date.

4.1. Landlord shall use commercially reasonable efforts to tender possession of
the Additional Vivarium Premises to Tenant on November 16, 2012 (the “Estimated
Additional Vivarium Commencement Date”), with the work (the “Additional Vivarium
Improvements”) described on Exhibit B attached hereto Substantially Complete.
Tenant agrees that, in the event such work is not Substantially Complete on or
before the Estimated Additional Vivarium Commencement Date for any reason, then
(a) this Second Amendment shall not be void or voidable, (b) Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom and (c) Tenant
shall not be responsible for the payment of any Base Rent or Tenant’s Share of
Operating Expenses, in each case with respect to the Additional Vivarium
Premises, until the actual Additional Vivarium Commencement Date occurs.
Notwithstanding anything in the Amended Lease to the contrary, Landlord’s
obligation to timely achieve Substantial Completion shall be subject to
extension on a day-for-day basis as a result of Excusable Delays.

4.2. The “Additional Vivarium Commencement Date” shall be the later of (a) the
Estimated Additional Vivarium Commencement Date and (b) the day Landlord tenders
possession of the Additional Vivarium Premises to Tenant with the Additional
Vivarium Improvements Substantially Complete. If possession is delayed by action
of Tenant or its agents, employees or contractors, then the Additional Vivarium
Commencement Date shall be the date that the Additional Vivarium Commencement
Date would have occurred but for such delay. Tenant shall execute and deliver to
Landlord written acknowledgment of the actual Additional Vivarium Commencement
Date within ten (10) days after Tenant takes occupancy of the Additional
Vivarium Premises, in the form attached as Exhibit C hereto. Failure to execute
and deliver such acknowledgment, however, shall not affect the Additional
Vivarium Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Additional Vivarium Premises required for
the Permitted Use by Tenant shall not serve to extend the Additional Vivarium
Commencement Date.

 

3



--------------------------------------------------------------------------------

5. Base Rent. Tenant shall pay to Landlord as Base Rent for the Additional
Vivarium Premises, commencing on the Additional Vivarium Commencement Date, the
following sums:

 

Dates*

   Square Feet of
Rentable Area      Annual Base Rent  per
Square Foot of
Rentable Area      Monthly
Base Rent      Annual Base
Rent  

Additional Vivarium Commencement Date-Month 12

     5,177       $ 60.00       $ 25,885.00       $ 310,620.00   

Months 13-24

     5,177       $ 61.80       $ 26,661.55       $ 319,938.60   

Months 25-36

     5,177       $ 63.65       $ 27,461.40       $ 329,536.76   

Months 37-48

     5,177       $ 65.56       $ 28,285.24       $ 339,422.86   

Months 49-60

     5,177       $ 67.53       $ 29,133.80       $ 349,605.55   

Months 61-72

     5,177       $ 69.56       $ 30,007.81       $ 360,093.71   

Months 73-84

     5,177       $ 71.64       $ 30,908.04       $ 370,896.52   

Months 85-96

     5,177       $ 73.79       $ 31,835.29       $ 382,023.42   

Months 97-108

     5,177       $ 76.01       $ 32,790.34       $ 393,484.12   

Months 109-120

     5,177       $ 78.29       $ 33,774.05       $ 405,288.65   

Months 121-132

     5,177       $ 80.63       $ 34,787.28       $ 417,447.31   

Months133-144

     5,177       $ 83.05       $ 35,830.89       $ 429,970.72   

Months 145-156

     5,177       $ 85.55       $ 36,905.82       $ 442,869.85   

Months 157-168

     5,177       $ 88.11       $ 38,013.00       $ 456,155.94   

Months 169-180

     5,177       $ 90.76       $ 39,153.39       $ 469,840.62   

 

* All months referred to in the above table are in reference to the Term (as
defined in the Original Lease), as opposed to the Additional Vivarium Term.

6. Pro Rata Share.

6.1. Tenant’s Pro Rata Share of the Project with respect to the Additional
Vivarium Premises shall be 3.42%. As of the Additional Vivarium Commencement
Date, (a) if the Additional Vivarium Commencement Date occurs prior to the First
Expansion Commencement Date, Tenant’s Pro Rata Share of the Project for the
entire Premises (i.e., the Original Lease Premises plus the Additional Vivarium
Premises) shall be 46.07%; provided that, as a result of Tenant’s partial
Operating Expense abatement set forth in Section 2.2 of the Original Lease,
Tenant’s Pro Rata Share of the Project from the Additional Vivarium Commencement
Date through month twenty-four (24) of the Term (as defined in the Original
Lease) shall be 36.49% or (b) if the Additional Vivarium Commencement Date
occurs after the First Expansion Commencement Date, Tenant’s Pro Rata Share of
the Project for the entire Premises (i.e., the Original Lease Premises plus the
First Expansion Premises plus the Additional Vivarium Premises) shall be 54.91%;
provided that, as a result of Tenant’s partial Operating Expense abatement set
forth in Section 2.2 of the Original Lease, Tenant’s Pro Rata Share of the
Project from the Additional Vivarium Commencement Date through month twenty-four
(24) of the Term (as defined in the Original Lease) shall be 43.35%.

 

4



--------------------------------------------------------------------------------

6.2. If the Additional Vivarium Commencement Date occurs before the First
Expansion Commencement Date, then, the last sentence of Section 8 of the First
Amendment is hereby deleted and replaced with the following and shall be read in
conjunction with this Second Amendment: “As of the First Expansion Commencement
Date, Tenant’s Pro Rata Share of the Project for the entire Premises (i.e., the
Original Lease Premises plus the Additional Vivarium Premises plus the First
Expansion Premises) shall be 54.91%; provided that, as a result of Tenant’s
partial Operating Expense abatement set forth in Section 2.2 of the Original
Lease, Tenant’s Pro Rata Share of the Project from the Additional Vivarium
Commencement Date through month twenty-four (24) of the Term (as defined in the
Original Lease) shall be 43.35%.”

7. Condition of Additional Vivarium Premises. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Additional Vivarium Premises, the Building or
the Project, or with respect to the suitability of the Additional Vivarium
Premises, the Building or the Project for the conduct of Tenant’s business.
Tenant acknowledges that (a) it is fully familiar with the condition of the
Additional Vivarium Premises and agrees to take the same in its condition “as
is” as of the Additional Vivarium Commencement Date and (b) Landlord shall have
no obligation to alter, repair or otherwise prepare the Additional Vivarium
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Additional Vivarium Premises, except with respect to the Additional Vivarium
Improvements. Upon Substantial Completion of the Additional Vivarium
Improvements, the parties shall perform a walkthrough of the Additional Vivarium
Premises and mutually agree upon any items that should be added to the punch
list such that (y) the Additional Vivarium Improvements are in compliance with
Exhibit B attached hereto and (z) Landlord’s delivery obligations in the
following sentence shall be satisfied. Notwithstanding anything in this Amended
Lease to the contrary, Landlord agrees that, as of the Additional Vivarium
Commencement Date, the Additional Vivarium Premises shall comply with all
Applicable Laws. To the extent that the Additional Vivarium Premises do not
comply with Applicable Laws as of the Additional Vivarium Commencement Date,
Landlord shall promptly correct the same at its sole cost. Tenant’s taking of
possession of the Additional Vivarium Premises shall, except as otherwise agreed
to in writing by Landlord and Tenant, conclusively establish that the Additional
Vivarium Premises, the Building and the Project were at such time in good,
sanitary and satisfactory condition and repair.

8. Sales Tax Deferral. Sales and Use Tax otherwise applicable to the Additional
Vivarium Improvements may be eligible for the Tax Deferral. Any such eligible
construction shall be included in the term “Qualifying Investment.” Any Tax
Deferral received as a result of work in connection with this Second Amendment
shall be included in the Actual Deferral and shall be subject to Section 4.7 of
the Original Lease; provided, however, that Landlord has previously satisfied
its obligation in such Section to file an application with the DOR seeking the
Tax Deferral.

 

5



--------------------------------------------------------------------------------

9. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Second Amendment and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

10. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

11. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, from and after the Term Commencement Date, notices delivered to Tenant
pursuant to the Amended Lease should be sent to:

Omeros Corporation

201 Elliott Avenue West

Seattle, Washington 98119

Attn: Chief Executive Officer

E-mail: gdemopulos@omeros.com;

with a copy to:

Omeros Corporation

201 Elliott Avenue West

Seattle, Washington 98119

Attn: General Counsel

E-mail: mkelbon@omeros.com.

Tenant confirms that, prior to the Term Commencement Date, notices delivered to
Tenant pursuant to the Amended Lease should be sent to the address set forth in
Section 2.10 of the Original Lease.

12. Effect of Second Amendment. Except as modified by this Second Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Second Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Second Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Second Amendment.

13. Miscellaneous. This Second Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Second Amendment are inserted and included solely for
convenience and shall not be

 

6



--------------------------------------------------------------------------------

considered or given any effect in construing the provisions hereof. All exhibits
hereto are incorporated herein by reference. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for a lease, and shall not be effective as a lease, lease amendment or
otherwise until execution by and delivery to both Landlord and Tenant.

14. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Second
Amendment.

LANDLORD:

BMR-201 ELLIOTT AVENUE LLC,

a Delaware limited liability company

 

By:  

/s/ Kevin M. Simonsen

Name:   Kevin M. Simonsen Title:   VP, Real Estate Counsel

TENANT:

OMEROS CORPORATION,

a Washington corporation

 

By:  

/s/ Gregory A. Demopulos

Name:   Gregory A. Demopulos, M.D. Title:   Chairman and CEO

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL VIVARIUM PREMISES

Note: All fixtures, furniture and equipment depicted on the attached diagram are
for reference purposes only and shall not be deemed to be included in the
Additional Vivarium Premises.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL VIVARIUM IMPROVEMENTS

50% Construction Documents (the “50% CDs”) (Note: All fixtures, furniture and
equipment shown on the 50% CDs are for reference purposes only and shall not be
deemed to be included in the Additional Vivarium Improvements. For purposes of
clarity, any portion of the 50% CDs that apply to portions of the Building
outside the Additional Vivarium Premises shall not be included in the scope of
the Additional Vivarium Improvements).

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF ADDITIONAL VIVARIUM COMMENCEMENT DATE

THIS ACKNOWLEDGEMENT OF ADDITIONAL VIVARIUM COMMENCEMENT DATE is entered into as
of [            ], 20[    ], with reference to that certain Lease dated as of
January 27, 2012, as amended by that certain First Amendment to Lease dated as
of November 2, 2012 (the “First Amendment”) and that certain Second Amendment to
Lease dated as of [            ], 2012 (the “Second Amendment,” collectively,
and as the same may have been amended, amended and restated, supplemented or
otherwise modified from time to time, the “Lease”), by OMEROS CORPORATION, a
Washington corporation (“Tenant”), in favor of BMR-201 ELLIOTT AVENUE LLC, a
Delaware limited liability company (“Landlord”). All capitalized terms used
herein without definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. [Tenant accepted possession of the Additional Vivarium Premises for use in
accordance with the Permitted Use on [            ], 20[    ]. Tenant first
occupied the Additional Vivarium Premises for the Permitted Use on
[            ], 20[    ].][OR][Tenant accepted possession of the Additional
Vivarium Premises for construction of improvements or the installation of
personal or other property on [            ], 20[    ], and for use in
accordance with the Permitted Use on [            ], 20[    ]. Tenant first
occupied the Additional Vivarium Premises for the Permitted Use on
[            ], 20[    ].]

2. The Additional Vivarium Premises are in good order, condition and repair.

3. The Additional Vivarium Improvements are Substantially Complete.

4. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Additional Vivarium Premises.

5. In accordance with the provisions of Section 4 of the Second Amendment, the
Additional Vivarium Commencement Date is [            ], 20[    ], and, unless
the Lease with respect to the Additional Vivarium Premises is terminated prior
to the Term Expiration Date pursuant to its terms, the Additional Vivarium Term
shall expire on the Term Expiration Date.

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[            ]].

7. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

8. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [            ],
20[    ], with Base Rent for the Additional Vivarium Premises payable on the
dates and amounts set forth in the chart below:

 

C-1



--------------------------------------------------------------------------------

Dates*

   Square Feet of
Rentable Area      Annual Base Rent per
Square Foot of
Rentable Area      Monthly
Base Rent      Annual Base
Rent  

Additional Vivarium Commencement Date-Month 12

     5,177       $ 60.00       $ 25,885.00       $ 310,620.00   

Months 13-24

     5,177       $ 61.80       $ 26,661.55       $ 319,938.60   

Months 25-36

     5,177       $ 63.65       $ 27,461.40       $ 329,536.76   

Months 37-48

     5,177       $ 65.56       $ 28,285.24       $ 339,422.86   

Months 49-60

     5,177       $ 67.53       $ 29,133.80       $ 349,605.55   

Months 61-72

     5,177       $ 69.56       $ 30,007.81       $ 360,093.71   

Months 73-84

     5,177       $ 71.64       $ 30,908.04       $ 370,896.52   

Months 85-96

     5,177       $ 73.79       $ 31,835.29       $ 382,023.42   

Months 97-108

     5,177       $ 76.01       $ 32,790.34       $ 393,484.12   

Months 109-120

     5,177       $ 78.29       $ 33,774.05       $ 405,288.65   

Months 121-132

     5,177       $ 80.63       $ 34,787.28       $ 417,447.31   

Months133-144

     5,177       $ 83.05       $ 35,830.89       $ 429,970.72   

Months 145-156

     5,177       $ 85.55       $ 36,905.82       $ 442,869.85   

Months 157-168

     5,177       $ 88.11       $ 38,013.00       $ 456,155.94   

Months 169-180

     5,177       $ 90.76       $ 39,153.39       $ 469,840.62   

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Additional
Vivarium Commencement Date as of the date first written above.

 

TENANT:

OMEROS CORPORATION,

a Washington corporation

By:  

 

Name:  

 

Title:  

 

 

C-3